J-A23007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

PAUL J. MCARDLE                                  IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

JOSEPH W. HUFNAGEL, MARGARET M.
HUFNAGEL, THERESA J. HUFNAGEL, J.
JEROME MANSMANN, PATRICK W.
MANSMANN, KATHLEEN MANSMANN
RYGALSKI, JAMES P. MANSMANN,
JOANNE T. MANSMANN, PETER J.
MANSMANN, SANDRA L. MANSMANN,
PETER L. MANSMANN, SARAH E.
MANSMANN, KRISTINE I. MANSMANN
SULLIVAN, THOMAS M. SULLIVAN,
MICHELE M. MANSMANN, RONALD A.
WEISENSTEIN, THERESA A. MANSMANN
CAMPA, CLAYTON T. CAMPA, ELIZABETH
MANSMANN CHAMPAGNE, KEITH J.
CHAMPAGNE, DENISE MANSMANN BIRD,
DANIEL L. BIRD, DANIEL F. CUSICK,
MARY SHEILA CUSICK, COLLEEN
CUSICK, ANNE M. MCARDLE, GEORGE R.
FOX, III, CARRIE FOX, KELLY FOX, ERIN
L. MARSH, DENNIS J. WELSCH, MARY P.
WELSCH, WILLIAM P. MORGAN,
KATHLEEN S. MORGAN, JOHN DOE, JANE
ROE, ET AL.

                            Appellees                No. 1056 WDA 2015


                      Appeal from the Order June 17, 2015
               In the Court of Common Pleas of Allegheny County
                      Civil Division at No(s): GD 14-022519


BEFORE: LAZARUS, J., STABILE, J., and STRASSBURGER, J.*
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A23007-16



JUDGMENT ORDER PER CURIAM:                              FILED DECEMBER 30, 2016

       Paul J. McArdle, Esquire,1 appeals from the order, entered in the Court

of Common Pleas of Allegheny County, which awarded attorney fees in favor

of Appellees Daniel and Mary Cusick (the Cusicks) and Dennis and Mary

Welsch (the Welsches). We affirm.

       This matter is one of a series of proceedings with a long and

convoluted history, all of which have been initiated by Attorney McArdle in a

pro se capacity.      In five separate cases initiated in state court,2 Attorney

McArdle     has   repeatedly      made     conclusory    and   factually   inadequate

allegations against approximately thirty defendants, asserting conspiracy,

trespass, conversion, and defamation causes of action. He has continued to

file discovery motions and re-file complaints in violation of explicit orders not

to do so, including an order entered July 25, 2012, which prohibited Attorney

McArdle from pursuing additional litigation against either the same or related




____________________________________________


1
  We take judicial notice that, on November 22, 2016, subsequent to
argument in this matter, Attorney McArdle’s license to practice law in
Pennsylvania was suspended for one year and one day.
2
  Attorney McArdle has also initiated proceedings in federal court on related
grounds.



                                           -2-
J-A23007-16



defendants3 regarding the same or related claims unless he was represented

by counsel.4 See Order, 7/25/12; see also Pa.R.C.P. 233.1.

       Instantly, the Cusicks and the Welsches presented motions seeking

counsel fees in the amounts of $3,248.40 and $910.00, respectively. The

trial court granted these motions, finding that the amounts were fair,

reasonable and warranted in light of the improper filings in this matter. See

42 Pa.C.S. § 2503(9) (providing for award of counsel fees where “the

conduct of another party in commencing the matter or otherwise was

arbitrary, vexatious or in bad faith.”) Accordingly, we discern no error in the

award of counsel fees. We find that the opinion authored by the Honorable

Judith L. A. Friedman on September 24, 2015, comprehensively addresses

the history of this matter and the issues raised on appeal, and we direct the

parties to attach a copy of that opinion in the event of further proceedings.

       Order affirmed.




____________________________________________


3
  The Welsches were not parties to the litigation that resulted in the order of
July 25, 2012.
4
  Notably, this order was appealed to this Court, which affirmed the trial
court on December 19, 2012. McArdle v. Hufnagel, 64 A.3d 28 (Pa.
Super. 2012) (unpublished memorandum).



                                           -3-
J-A23007-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2016




                          -4-
Circulated 12/09/2016 10:05 AM